On November 16, 1995, it was ordered, adjudged and decreed that for the offense of Sexual Intercourse Without Consent, a felony, the defendant is sentenced to Montana State Prison for a period of forty (40) years, with twelve (12) years suspended. The defendant shall not be eligible for parole until he completes Phases I and II of the sex offender treatment program. The defendant shall be granted nine (9) days’ credit for time served prior to sentencing.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence *3Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 19th day of March, 1996.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. William Neis Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Keith Barnhart for representing himself in this matter.